Citation Nr: 1536873	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from October 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of the hearing is associated with the VBMS file.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed.  

The issues of entitlement to increased ratings in excess of 10 percent and 30 percent for ischemic heart disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See e.g., January 2013 notice of disagreement, January 2014 hearing testimony at page 4; January 2014 Veteran's statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The earliest claim for service connection for ischemic heart disease was received on August 23, 2011.  By law, as this claim was received within one year from the effective date of the liberalizing law in question (August 31, 2010), service connection was authorized from the effective date of that liberalizing law.  

2.  For ishemic heart disease, the earliest date of claim for service connection (August 23, 2011) is later than the date the disability arose (approximately 1999 or 2000).   

3.  For ischemic heart disease, there is no RO decision that addressed service connection for ischemic heart disease prior to the October 2012 rating decision on appeal.  There is also no prior formal or informal claim for benefits for service connection for ischemic heart disease pending before VA on May 3, 1989, or received by VA between that date and August 31, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for ischemic heart disease in an October 2012 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, private medical evidence, and several VA examinations.  For his part, the Veteran has submitted personal statements.  The RO requested Social Security Administration (SSA) disability records, but a negative response was received in March 2014.  The Veteran has not identified any outstanding, available evidence that is relevant to the effective date issue being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim for service connection for ischemic heart disease.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Factual Background and Contentions

In February 1970, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension).  In particular, he claimed service connection for hearing loss and a right knee disorder.  There was no mention of heart disease.  

In May 1970 and September 1970 rating decisions, the RO granted service connection for hearing loss and a right knee disorder.  There was no mention of heart disease in these rating decisions.  

A July 1970 VA chest X-ray was negative, and a July 1970 VA examination did not diagnose any cardiovascular disorder.

In a February 1987 statement, the Veteran requested an increased rating for his hearing loss.  There was no mention of heart disease.

In an April 1987 rating decision and June 1988 statement of the case (SOC), the RO denied an increased rating for hearing loss and a right knee disability.  There was no mention of heart disease in this rating decision or SOC.  

In an April 1990 rating decision, the RO denied increased ratings for the right knee disability and hearing loss.  There was no mention of heart disease in this rating decision.  

In an October 1999 statement, the Veteran requested an increased rating for his hearing loss and right knee and right ankle disabilities.  There was no mention of heart disease.

VA treatment records dated throughout the year 2000 reveal treatment for coronary artery disease, a coronary artery bypass graft, and angina (chest pain).                                                                                                                                                                                                                                                                                                                            

In an October 2000 rating decision, the RO denied increased ratings for right knee, hearing loss, and right ankle disabilities.  The RO also denied service connection for a left knee disorder.  There was no mention of heart disease in this rating decision.  

VA treatment records dated in 2002 and 2003 continued to show treatment and surgical procedures for the Veteran's coronary artery disease.  

In a February 2003 statement, the Veteran requested an increased rating for his hearing loss and his right knee and right ankle disabilities.  There was no mention of heart disease.

In June 2003 and September 2003 rating decisions, the RO denied increased ratings for right knee, hearing loss, and right ankle disabilities.  The RO also denied service connection for a left knee disorder, a left ankle disorder, and a bilateral arch disorder.  There was no mention of heart disease in these rating decisions.  

In January 2008 statements, the Veteran requested an increased rating for his right knee, right ankle, and hearing loss disabilities.  He also requested service connection for bilateral thrombosis of both legs, a right muscle bicep disorder, a left knee disorder, and a bilateral arch condition.  There was no mention of heart disease.  

In a June 2008 rating decision, the RO denied increased ratings for right knee, hearing loss, and right ankle disabilities.  The RO also denied service connection for bilateral thrombosis of both legs, a right muscle bicep disorder, a left knee disorder, and a bilateral arch condition.  There was no mention of heart disease in this rating decision.  

Effective August 31, 2010, ischemic heart disease (including coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e).  

On August 23, 2011, the Veteran filed a formal claim (VA Form 21-526) for service connection for ischemic heart disease due to herbicide exposure.

In an October 2012 rating decision, the RO granted service connection for ischemic heart disease.  The condition was presumptively service-connected on the basis of Agent Orange exposure in Korea.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Based on the receipt of the Veteran's August 23, 2011 claim within one year of the date of the liberalizing law, the RO assigned an effective date of August 31, 2010, for ischemic heart disease, which is the date of the liberalizing law.  See 38 C.F.R. § 3.314(a)(1).   

The Veteran has contended that the effective date assigned for the grant of service connection for ischemic heart disease is incorrect.  He seeks an earlier effective date in 1999 or 2000, when the Veteran was first diagnosed and underwent surgery for heart disease.  The Veteran has also indicated that there may be earlier unadjudicated inferred claims for ischemic heart disease, which would support an earlier effective date.  The Veteran did not specifically point to any documents of record in identifying these alleged unadjudicated claims.  See January 2012 Veteran's statement; January 2013 NOD; June 2013 VA Form 9; January 2014 Veteran's statement.  


III.  Law and Analysis  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Accordingly, the Board concludes that the Veteran was a "Nehmer class member" as defined in the law because he was a Vietnam Veteran who served in Korea along the DMZ who was diagnosed with a covered herbicide disease - ischemic heart disease. 

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

In this case, the RO established an effective date of August 31, 2010, for the grant of service connection for ischemic heart disease in accordance with the liberalizing law provisions of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  Effective August 31, 2010, ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  Moreover, as of August 31, 2010, the Veteran met the eligibility criteria for the benefits at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  That is, as of August 31, 2010, the Veteran already had a diagnosis of ischemic heart disease.  When the Veteran subsequently filed his initial claim for service connection for ischemic heart disease on August 23, 2011, it was within one year of the date of the liberalizing law for presumptive service connection for ischemic heart disease.  As such, 38 C.F.R. § 3.114(a)(1) dictates the current effective date.  Based on the receipt of the Veteran's August 23, 2011, claim within one year of the date of the liberalizing law, the RO established an effective date of August 31, 2010, for ischemic heart disease.  See 38 C.F.R. § 3.314(a)(1); 3.400(p).  This is the proper effective date the RO has assigned for the grant of service connection for ischemic heart disease.  
  
Upon review of the evidence of record, an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is not warranted under the Nehmer provisions.  

With regard to the earliest date of claim, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for ischemic heart disease either pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the presumptive regulation for the covered disease (here August 31, 2010).  38 C.F.R. §§ 3.1(p), 3.155(a), 3.816(c)(2).  In making this determination, the Board has considered that, under the Nehmer provisions of 38 C.F.R. § 3.816(c)(2)(i), a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  

In particular, the Board has considered whether the Veteran's various claims and statements submitted in February 1970, February 1987, October 1999, February 2003, and January 2008 constitute a pending claim for ischemic heart disease.  In order for this statement to be construed as a claim for this disability, the Veteran must "identify the benefit sought."  38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought."  23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind, but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").

The Veteran's claims and statements submitted in February 1970, February 1987, October 1999, February 2003, and January 2008 pertain to service connection for hearing loss, a right knee disability, a right ankle disability, and various other claims.  However, none of these applications or statements specifically mention heart disease or any symptoms of heart disease.  

After reviewing the pertinent evidence listed above, the Board finds that the Veteran's earlier claims dated in February 1970, February 1987, October 1999, February 2003, and January 2008 did not identify the benefit sought in accordance with 38 C.F.R. § 3.155(a).  In this respect, in order to identify the benefit sought, a claimant may merely refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  However, none of the claims or Veteran's statements identified any heart disorder or symptoms thereof.

Moreover, the Veteran did not show an intent to apply for benefits for ischemic heart disease.  38 C.F.R. §§ 3.1(p), 3.151, 3.155(a).  The Veteran did not mention or identify any heart disability or symptoms resulting from herbicide exposure.  Rather, he requested service connection for various other disabilities.  If he intended to file for service connection for a heart disorder in the 1970s, 1980s, 1990s, or early 2000s, there is no logical reason why he would not have stated so in his various statements.  The fact remains that none of the above records indicated that he intended to seek service connection for ischemic heart disease.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  The Board emphasizes that, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.  

The Veteran has also stated that there may be earlier unadjudicated inferred claims for ischemic heart disease, which would support an earlier effective date.  See January 2014 Veteran's statement.  Such an assertion seems speculative given the uncertainty.  In any event, no such claim is of record.  The Veteran's communication of a claim must always be in writing.  Brokowski, 23 Vet. App. at 84.  Moreover, there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In this case, there is no basis to rebut the presumption of regularity other than the Veteran's equivocal statement that an earlier claim for service connection for heart disease may have been filed.  

In addition, the claims folder does not contain any earlier rating decision or Board decision in which the RO or the Board adjudicated a claim for service connection for ischemic heart disease in the 1970s, 1980s, 1990s, or early 2000s.  See 38 C.F.R. § 3.816(c)(1), (c)(2)(ii).  In making this determination, the Board has considered that a prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

In this regard, in earlier May 1970, September 1970, April 1987, April 1990, October 2000, June 2003, September 2003, and June 2008 rating decisions and a June 1988 statement of the case (SOC), the RO adjudicated claims for service connection and increased ratings for hearing loss, tinnitus, a right knee disability, a right ankle disability, and various other disabilities.  However, in these rating decisions and SOC, the RO did not discuss a diagnosis or symptoms of heart disease.  Indeed, the RO did not mention any heart disorder in these decisions, even implicitly.  In summary, there is no reasonable basis to construe these earlier rating decisions and SOC as denying compensation for service connection for ischemic heart disease, even implicitly.  38 C.F.R. § 3.816(c)(2)(ii).  

The Board is aware that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well, based on several factors.  Adams, 568 F.3d at 962-63.  However, in the instant case, there was no explicit or implicit reference to a heart disorder in any of the earlier RO decisions, and there was no earlier informal claim from the Veteran for service connection for ischemic heart disease.  It follows that the "implicit denial rule" holdings do not change the Board's denial of this earlier effective date claim in the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams, 568 F.3d at 963-64) (the four factors to be considered includes: (1) the specificity of the claims or the relatedness of the claims; (2) the specificity of the adjudication; (3) timing of the claims; and (4) whether the claimant is represented).  

With regard to the date the disability arose, there is evidence of the existence of ischemic heart disease in 1999 and 2000 based on VA treatment records.  In any event, the date of claim (August 23, 2011) is clearly later in time than the date the heart disability arose (1999 or 2000).  Thus, the currently assigned effective date of August 31, 2010, for the grant of service connection for ischemic heart disease, is correct.  

The Board acknowledges that, pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001). Training Letter 10-04 at page 19 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal of the earlier claim.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id. at 20.   

As provided by 38 C.F.R. § 19.5 (2014), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  However, the Board is not bound by Department manuals, circulars, or similar administrative issues."  See also 38 U.S.C. § 7104(c) (2014).  Thus, the Board is not bound by VBA Fast Letter No. 10-04 (February 10, 2011).  The Board further notes that the regulation pertaining to Nehmer claims, 38 C.F.R. § 3.816, incorporates the Stipulation and Order and is clear and specific with regard to the assignment of effective dates.  As discussed above, the Veteran does not meet the criteria for an earlier effective date under that regulation.

Accordingly, the claim for an effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease, this issue must be denied.  38 U.S.C.A. § 5107(b).  
ORDER

An effective date earlier than August 31, 2010, for the grant of service connection for ischemic heart disease is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


